Filed 12/15/20 (unmodified opn. attached)
                           CERTIFIED FOR PUBLICATION


             COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                 STATE OF CALIFORNIA



SPOTLIGHT ON COASTAL                            D074673
CORRUPTION,
                                                (Super. Ct. No. 37-2016-
       Plaintiff and Respondent,                00028494-CU-MC-CTL)

       v.                                       ORDER MODIFYING OPINION
                                                AND DENYING PETITION
STEVE KINSEY et al.,                            FOR REHEARING

       Defendants and Appellants.               NO CHANGE IN JUDGMENT



THE COURT:
       It is ordered that the opinion filed herein on November 24, 2020 be
modified as follows:
       On page 28, in the second full paragraph that begins with “The Coastal
Commission sponsored this bill . . . .” insert the following after the citation to
Senate Natural Resources and Wildlife, Bill Analysis of Sen. Bill 608, April
13, 1993:
            Thereafter, the Coastal Commission continued to be
            identified in the legislative history as supporting Senate
            Bill 608. (See, e.g., Assembly Committee on Natural
            Resources, Bill Analysis of Sen. Bill 608, June 28, 1993,
            p. 3; Stop Youth Addiction, Inc. v. Lucky Stores, Inc. (1998)
          17 Cal.4th 553, 571., fn. 9 [approving citation to published
          legislative history].)

      There is no change in judgment.
      The petition for rehearing filed by Spotlight on Coastal Corruption is
denied.




                                                           BENKE, Acting P. J.

Copies to: All parties




                                        2
Filed 11/24/20 (unmodified opinion)
                           CERTIFIED FOR PUBLICATION


            COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                 STATE OF CALIFORNIA



SPOTLIGHT ON COASTAL                           D074673
CORRUPTION,

       Plaintiff and Respondent,
                                               (Super. Ct. No. 37-2016-
       v.                                      00028494-CU-MC-CTL)

STEVE KINSEY et al.,

       Defendants and Appellants.


       APPEAL from a judgment of the Superior Court of San Diego County,
Timothy B. Taylor, Judge. Reversed with directions.


       Xavier Becerra, Attorney General, Daniel A. Olivas, Assistant Attorney
General, David G. Alderson, Supervising Deputy Attorney General, and Joel
S. Jacobs, Deputy Attorney General, for Defendants and Appellants.
       Briggs Law Corporation, Corey J. Briggs; Higgs Fletcher & Mack, John
Morris and Rachel E. Moffitt for Plaintiff and Respondent.
       Defendants, who at the time of trial were current or former California
Coastal Commissioners (Commissioners), appeal from a nearly $1 million
judgment after the court found they violated statutes requiring disclosure of
certain ex parte communications. The case turns on whether (1) plaintiff
Spotlight on Coastal Corruption (Spotlight) has standing to pursue these
claims under Public Resources Code1 sections 30324 and 30327; and (2) the
up to $30,000 penalty for “any” violation of the Coastal Act in section 30820,
subdivision (a)(2) (hereafter, section 30820(a)(2)) applies to such ex parte
disclosure violations.
      Concluding that Spotlight lacks standing and that section 30820(a)(2)
is inapplicable, we reverse with directions to enter judgment for Defendants.
                                BACKGROUND
      A. Ex Parte Communication Disclosure Duty
      The California Coastal Act of 1976 (§ 30000 et seq., the Act) governs
land use planning for California’s coastal zone. (Yost v. Thomas (1984) 36
Cal.3d 561, 565.) Generally speaking, any person intending to develop land
in the coastal zone must obtain a coastal development permit in addition to
any other permit required by law. (§ 30600, subd. (a).) The Act is
administered by the California Coastal Commission (Commission), a board
comprised of 15 members, including 12 representatives of the public, who are
appointed by the Governor, the Senate Committee on Rules, and the Speaker
of the Assembly. (§§ 30300-30301, 30301.5.)
      For lawyers and judges rooted in ethical standards prohibiting ex parte
communications, it is somewhat surprising that ex parte communications
between a Commissioner and a person interested in a Commission matter is
permissible. The Act defines an “ex parte communication” as “any oral or
written communication between a member of the [C]ommission and an
interested person, about a matter within the [C]ommission’s jurisdiction,
which does not occur in a public hearing, workshop, or other official



1     Undesignated statutory references are to the Public Resources Code.
                                        2
proceeding, or on the official record of the proceeding on the matter.”
(§ 30322, subd. (a).)
      To ensure open decisionmaking in a system allowing private
communications about pending matters, the Act provides that a
Commissioner must “fully disclose[] and make[] public the ex parte
communication by providing a full report of the communication to the
[Commission’s] executive director within seven days after the communication
or, if the communication occurs within seven days of the next commission
hearing, to the [C]ommission on the record of the proceeding at that hearing.”
(§ 30324, subd. (a).) Full disclosure includes but is not necessarily limited to
all of the following: (1) the date, time, and location of the communication;
(2) the identity of the person(s) (i) initiating and receiving the
communication, (ii) on whose behalf the communication was made; and
(iii) present during the communication; (3) a “complete, comprehensive
description of the content of the ex parte communication, including a
complete set of all text and graphic material that was part of the
communication.” (§ 30324, subd. (b)(1)(A)-(C).)
      The executive director “shall place in the public record any report of an
ex parte communication.” (§§ 30335, 30324, subd. (b)(2).) A communication
ceases to be an ex parte communication when it is “fully disclosed and placed
in the commission’s official record.” (§ 30324, subd. (c).)
      B. Up to $7,500 Penalty for Nondisclosure
      A violation of section 30324 is punishable under section 30824, which
provides: “In addition to any other applicable penalty, any commission
member who knowingly violates [s]ection 30324 is subject to a civil fine, not
to exceed seven thousand five hundred dollars ($7,500). Notwithstanding any




                                         3
law to the contrary, the court may award attorneys’ fees and costs to the
prevailing party.”
      C. Additional $7,500 Penalty for Participation in the Matter
      A Commissioner is also prohibited from participating in a matter about
which he or she has knowingly had an unreported ex parte communication.
Section 30327, subdivision (a) provides that a Commissioner shall not
“participate in making, or [in] any other way attempt to use his or her official
position to influence a [C]ommission decision” about which he or she “has
knowingly had an ex parte communication that has not been reported
pursuant to [s]ection 30324.”
      Under section 30327, subdivision (b), a Commissioner who “knowingly
violates” this section may be fined up to $7,500, “in addition to any other
applicable penalty,” including a civil fine imposed pursuant to [s]ection
30824. The court may also award prevailing party attorneys’ fees. (§ 30327,
subd. (b).)
      Fines are deposited in the Violation Remediation account of the Coastal
Conservancy Fund until appropriated. (§ 30823.)
      D. Spotlight
      The plaintiff in this case, Spotlight, is a lawyer-created entity.
Spotlight has no employees and uses its trial lawyer’s San Diego office as its
own address. Spotlight has never appeared at a Commission hearing. Its
founder, a former assistant San Diego city attorney, testified that Spotlight
“exists to make sure . . . that [C]ommissioners follow the Coastal Act with
regard to ex parte communications . . . .” The trial court found that
testimony credible.
      Spotlight acknowledges that “this case does not center on any specific
land-use decision by the Commission as a regulatory body . . . .” Spotlight


                                        4
“neither supports, opposes, nor otherwise seeks any particular outcome on a
past or pending decision of the Commission as a body or agency.”
      E. The Operative Complaint
      Spotlight filed this action against five Commissioners: Steve Kinsey,
Erik Howell, Martha McClure, Wendy Mitchell, and Mark Vargas
(collectively, Defendants). The operative fourth amended complaint
(Complaint) alleges a cause of action for “Violation of Laws Governing Ex
Parte Communications,” which Spotlight divided into three “counts.” Count 1
alleges violations of section 30324. Spotlight alleged 70 such violations by
Kinsey, 48 by Howell, 42 by McClure, 60 by Mitchell, and 75 by Vargas.
      In count 2, Spotlight alleged that on the same number of occasions,
each defendant knowingly attempted “to use his or her official position as a
member of the Coastal Commission to influence a Commission decision about
which each Defendant knowingly had an ex parte communication that was
not reported in accordance with . . . section 30324.”
      In count 3, Spotlight alleged that each violation of section 30324 and
30327, subdivision (a) is “separately punishable” under section 30820,
subdivision (a)(2).2




2     Subdivision (a)(1) of section 30820 provides that any person who
undertakes development in violation of the Act is subject to civil liability of at
least $500 and not more than $30,000. Subdivision (a)(2) of that statute
provides, “Civil liability may be imposed for any violation of [the Act] other
than that specified in paragraph (1) in an amount that shall not exceed thirty
thousand dollars ($30,000).” See post, section II, for further discussion of
section 30820.
                                        5
      Overall, Spotlight sought $45,000 in civil penalties per violation, and
against each defendant sought:
                  Kinsey:            $5,250,000
                  Howell:            $3,600,000
                  McClure:           $3,150,000
                  Mitchell:          $4,500,000
                  Vargas:            $5,625,000

      Spotlight further alleged, “Any civil fine or civil liability must be paid
by Defendants personally, with their private funds . . . .” After six days of
testimony, the trial court concluded that Spotlight made these allegations
“for in terrorem effect and perhaps for headlines.”3
      F. Trial
      Thirteen witnesses testified, exceeding 1,500 pages of reporter’s
transcript. However, a detailed understanding of the evidence is unnecessary
to resolve the appellate issues. The opening brief devotes only two pages to
the facts, and the factual summary in Spotlight’s brief is only one paragraph.
Our summary is, therefore, similarly truncated.
            1. Former Commissioner Mitchell
      Commissioner Mitchell ended her term in 2016. During her tenure, she
relied on Commission staff to correctly process her disclosure forms, and her
practice was to timely comply with the statutes. She testified that she never
concealed any ex parte communication and attempted to comply with
disclosure rules because it “behooved everyone that the information was




3     Against McClure and Mitchell, Spotlight also alleged in separate
causes of action that each unlawfully accepted gifts. The court found against
Spotlight on those claims. Spotlight cross-appealed from the judgment;
however, on Spotlight’s subsequent request, we dismissed its cross-appeal.

                                        6
disclosed . . . .” Mitchell conceded, however, that she was “far from perfect,”
explaining:
         “I have a full-time job and a small child and did the work of
         a volunteer in trying to get these [disclosure forms] in. So
         if things are not signed or—it just means that probably—it
         was sent off quickly via e-mail instead of printing it and
         scanning it and all of that.”

      The court determined that Mitchell committed 22 violations out of the
240 alleged against her at trial, and imposed a $7,100 fine.
               2. Former Commissioner McClure
      Commissioner McClure’s term also ended by the time of trial. She
admitted to submitting tardy disclosure forms and, on one occasion, she failed
to sign the disclosure. After determining that McClure committed 14
violations out of the 168 asserted against her at trial, the court imposed a
$2,600 fine.
               3. Commissioner Vargas
      Commissioner Vargas admitted making several tardy disclosures. The
court determined that Vargas committed 25 of the 249 asserted violations.
One violation was serious enough to warrant a $5,000 fine. In total, the court
imposed a $13,600 fine.
               4. Commissioner Howell
      Commissioner Howell acknowledged that one of his disclosure forms
was undated, and another was unsigned. Out of the 165 violations that
Spotlight asserted against Howell at trial, the court determined he
committed 13, and imposed a $3,500 fine.
               5. Former Commissioner Kinsey
      Commissioner Kinsey’s term ended in 2017. His most serious violation
was a failure to report an ex parte communication, after which he


                                        7
participated in the project’s decision. The court imposed a $7,500 fine for this
violation. Kinsey also submitted several tardy disclosures. Of the 321
violations Spotlight asserted against Kinsey at trial, the court found he had
committed 59 and imposed a $30,300 fine.
            6. The Nature of the Violations, in Summary
      At trial, Spotlight asserted that Defendants had committed “hundreds
and hundreds of known violations,” which Spotlight characterized as “clear-
cut crimes” that “shattered the public’s confidence” and “ruin[ed] the public’s
trust” in the Commission’s fairness.
      The trial court rejected these assertions, stating:
         “Whatever else may be said about the derelictions of the
         five defendant commissioners, it is hard to argue that their
         conduct put any person or property in jeopardy. Abetted by
         lax Commission procedures, they violated the ideal of
         openness and transparency, but no coastline view corridor
         was lost; no seabird or fish habitat was sullied, no property
         owner’s development rights were impinged.”

      G. Cross-motions for Attorneys’ Fees
      On cross-motions for attorneys’ fees, the court determined that
Spotlight was the prevailing party. Although Defendants defeated
approximately 99 percent of Spotlight’s monetary claims, the court found that
Spotlight’s “main litigation objective” was to “shed light on [the] lax ex parte
disclosure practices at the Commission and create changes in those practices”
and “[t]his objective was met . . . .” The court awarded “a base attorneys’ fee”
of $529,046.57 plus a multiplier, for a total attorneys’ fee award of
$929,046.57.




                                        8
                                  DISCUSSION
I. THE COURT ERRONEOUSLY DETERMINED THAT SPOTLIGHT HAS
PUBLIC INTEREST STANDING AS TO COUNTS 1 AND 2 OF THE FIRST
                    CAUSE OF ACTION

      A. Standing, in General
      “Standing is a threshold issue necessary to maintain a cause of action,
and the burden to allege and establish standing lies with the plaintiff.”
(Mendoza v. JPMorgan Chase Bank, N.A. (2016) 6 Cal.App.5th 802, 809.)
“Standing goes to the existence of a cause of action [citation], and the lack of
standing may be raised at any time in the proceedings.” (United Farmers

Agents Assn., Inc. v. Farmers Group, Inc. (2019) 32 Cal.App.5th 478, 488.)4
“Typically, to have standing, a plaintiff must . . . have some ‘special interest
to be served or some particular right to be preserved or protected over and
above the interest held in common with the public at large.’ ” (San Diegans
for Open Government v. Public Facilities Financing Authority of City of San
Diego (2019) 8 Cal.5th 733, 738.)
      B. Public Interest Standing
      “There is no general ‘public interest’ exception to the requirement of
standing.” (People ex rel. Becerra v. Superior Court (2018) 29 Cal.App.5th
486, 497 (People ex rel. Becerra).) However, in cases seeking a writ of
mandate, the California Supreme Court has held that “ ‘ “where the question
is one of public right and the object of the mandamus is to procure the
enforcement of a public duty, the [petitioner] need not show that he has any
legal or special interest in the result, since it is sufficient that he is interested
as a citizen in having the laws executed and the duty in question enforced.” ’
[Citation.] This ‘ “public right/public duty” exception to the requirement of

4     In this case, Defendants raised lack of standing multiple times,
including in a demurrer.
                                         9
beneficial interest for a writ of mandate’ ‘promotes the policy of guaranteeing
citizens the opportunity to ensure that no governmental body impairs or
defeats the purpose of legislation establishing a public right.’ [Citations.] We
refer to this variety of standing as ‘public interest standing.’ ” (Save the
Plastic Bag Coalition v. City of Manhattan Beach (2011) 52 Cal.4th 155, 166
(Save the Plastic Bag).)
      C. The Trial Court’s Ruling and Defendants’ Contentions
      The trial court ruled that Spotlight has public interest standing “as to
counts one and two”—that is, to sue Defendants under sections 30324
(nondisclosure of ex parte communications) and 30327, subdivision (a)
(participating without disclosing related ex parte communications).
      Defendants contend that as a matter of law, public interest standing
applies only in mandamus actions, not actions like this one, to recover civil
fines. Defendants further assert that even if Spotlight has public interest
standing, the trial court should have declined to afford standing because
anyone actually aggrieved by the Commissioners’ conduct may enforce the
disclosure statutes.
      D. Spotlight Lacks Public Interest Standing
      The “public interest standing exception has been consistently applied
only in the context of mandamus proceedings.” (Reynolds v. City of Calistoga
(2014) 223 Cal.App.4th 865, 874 (Reynolds); People ex rel. Becerra, supra, 29
Cal.App.5th at p. 503.) However, the Complaint does not contain a cause of
action for a writ of mandate. The only places the word “mandate” or
“mandamus” appear in the Complaint are (1) in the caption, and (2) in the
prayer for relief on the first cause of action. Spotlight contends this suffices
to make the case a mandamus action and, therefore, opens the door to public
interest standing.


                                       10
      The trial court agreed with Spotlight. Relying solely on the request for
a writ of mandate in the prayer of the Complaint, the trial court stated:
         “Turning to public interest standing, [D]efendants
         erroneously argued that the [Complaint] ‘does not [plead]
         mandamus.’ [Citation.] This, of course, is incorrect.
         Paragraph 6 of the prayer in the [Complaint] does seek a
         writ of mandate. So the initial central premise of
         [D]efendants’ public interest standing argument collapses.”

      The trial court’s reliance on the prayer of the Complaint to establish
public interest standing is incorrect. “[T]he prayer is not part of the cause of
action . . . .” (4 Witkin, Cal. Proc. (5th ed. 2020) § 495.) Either the Complaint
adequately alleges facts entitling Spotlight to a writ of mandate or it does
not. Seeking a writ in the prayer adds nothing to that determination.
      Moreover, although the Complaint also bears the caption, “Petition for
Writ of Mandate”, that too is ineffectual to make this a mandamus action.
“The caption, title, or label of a pleading . . . does not determine its nature or
legal effect.” (Stiger v. Flippin (2011) 201 Cal.App.4th 646, 654.)
      Contrary to Spotlight’s contentions, the Complaint lacks essential
allegations for a writ of mandate. For example, the Complaint does not
allege facts showing there is no other plain, speedy, and adequate remedy—
essential elements for mandamus. (See County of San Diego v. State of
California (2008) 164 Cal.App.4th 580, 593.) Nor could the Complaint allege
such facts.
      This case has always been all about money—civil fines and attorneys’
fees. For example, in the trial court Spotlight assured the court that it is not
seeking to overturn or vacate any Commission decision. At trial, Spotlight’s
attorney argued, “A hefty financial penalty is the only thing that will suffice.”
(Italics added.)


                                        11
      Twice in closing argument, Spotlight’s attorney stated that he was not
seeking a writ of mandate. The first time was in the context of a discussion
about whether strict compliance with the disclosure statutes was necessary,
or if substantial compliance would suffice. Defendants’ counsel urged the
standard was substantial compliance, citing North Pacifica LLC v. California
Coastal Com. (2008) 166 Cal.App.4th 1416. In closing argument, Spotlight’s
attorney distinguished North Pacifica on the grounds that there, the plaintiff
was seeking a writ of mandate, whereas “[h]ere, we’re seeking penalties
against individual commissioners.” The second time was in Spotlight’s
closing trial court brief, where Spotlight conceded that a writ of mandate was
never a feasible remedy in this case, stating:
         “Defendants first contend that the violations here are
         ‘susceptible to restoration or correction.’ [Citation.] How
         could that ever be done?

         “[¶] It could not be done meaningfully because all the
         projects on which Defendants held their illegal ex parte
         communications have come and gone. It could not be done
         meaningfully because Defendants Mitchell, McClure, and
         Kinsey are no longer on the Commission.

         “[¶] And it could not be done at all because none of the
         Defendants could recall any of his or her ex parte
         communications with a degree of precision or thoroughness
         that even begins to approach what the Coastal Act
         requires . . . . The full-and-timely-disclosure train left the
         station years ago.” (Italics added.)

      In the end, the trial court determined that Spotlight had essentially
abandoned the Complaint’s prayer for a writ, stating:
         “The requests for relief other than fines, initially stated in
         the amended pleadings, are not really further developed in
         the closing briefs. To the extent they are, plaintiff appears
         now to concede that non-monetary justice is not possible at
         this time. [Citation.]

                                       12
         “[¶] Therefore, in light of the fact that three of the
         defendants are no longer commissioners, and because only
         past wrongs are involved, all forms of injunctive,
         mandamus and declaratory relief are denied . . . .” (Italics
         added.)

      To uphold the ruling conferring public interest standing, Spotlight
claims the trial court “clearly found—as a matter of fact—that [the
Complaint] was sufficient to seek a writ of mandate, which finding is clearly
supported by substantial evidence.”
      This argument is untenable. Determining whether a complaint is
legally sufficient to afford a particular remedy is a question of law reviewed
de novo, not a factual determination reviewed for substantial evidence.
(Saunders v. Superior Court (1994) 27 Cal.App.4th 832, 837 [sufficiency of a
complaint is a question of law reviewed de novo].)
      E. The Trial Court Lacks Discretion to Confer Public Interest Standing
In Civil Litigation Seeking Money
      Alternatively, the trial court also ruled that “public interest standing
can be conferred by exercise of discretion.” The court found “that
circumstances for the exercise of this discretion exist, inasmuch as failing to
allow standing as to counts one and two would result in the lack of an
effective remedy for violation of an important public interest statute.”
      Putting aside the question of whether public interest standing is
necessary to provide an effective remedy in this case, this ruling is erroneous
as a matter of law. There is no general exception to the requirement of
standing for cases that a court finds to be in the “public interest.” (People ex
rel. Becerra, supra, 29 Cal.App.5th at p. 497.) Rather, even in a mandamus
case where a plaintiff would have public interest standing, the court has
discretion to deny standing based on countervailing policies.

                                       13
      The California Supreme Court discussed this aspect of public interest
standing in Save the Plastic Bag, stating, “No party . . . may proceed with a
mandamus petition as a matter of right under the public interest exception.”
(Save the Plastic Bag, supra, 52 Cal.4th at p. 170, fn. 5.) To the contrary,
“The policy underlying the [public interest] exception may be outweighed by
competing considerations of a more urgent nature.” (Ibid.)
      For example, in Carsten v. Psychology Examining Com. (1980) 27
Cal.3d 793, a member of the Psychology Examining Committee sought a writ
of mandate to compel the agency to comply with a statute requiring a certain
passing grade. (Id. at pp. 795-796.) Because the petitioner neither sought a
psychology license nor was in danger of losing such license, she was not
beneficially interested in seeking a writ of mandate. (Id. at p. 797.) Although
the petitioner would otherwise have had public interest standing, the court
found “policy issues” militated “against permitting disgruntled government
agency members to seek extraordinary writs from the courts.” (Id. at p. 799.)
Carsten illustrates that “the policy underlying the [public interest] exception
may be outweighed in a proper case by competing considerations of a more
urgent nature—there, the dangers consequent upon allowing an
administrative board member to sue her own agency.” (Green v. Obledo
(1981) 29 Cal.3d 126, 145.)
      The appellate court in Nowlin v. Department of Motor Vehicles (1997)
53 Cal.App.4th 1529 applied these principles in a case where the trial court
had issued a writ of mandate prohibiting the Department of Motor Vehicles
from requiring license applicants to disclose Social Security numbers. The
plaintiffs invoked public interest standing because they lacked a beneficial
interest (the statutes requiring disclosure did not apply to them). (Id. at
p. 1537.) The Court of Appeal rejected such standing because “ ‘competing


                                       14
considerations of a more urgent nature’ nullifies the public right/public duty
exception.” (Id. at p. 1538.)
      Here, Defendants’ trial brief correctly summarized this law, stating:
         “[E]ven if a plaintiff otherwise meets the requirements of
         the public right/public duty exception in a mandamus
         proceeding, he is not entitled to proceed ‘as a matter of
         right.’ [Citation.]

         “[¶] Rather, the [c]ourt may exercise discretion to confer
         such standing only if it finds that failing to do so would
         result in the lack of an effective remedy for violation of an
         important public interest statute.”

      The trial court, however, misread Defendants’ brief and misunderstood
the nature of the court’s discretion. The court stated, “[D]efendants
acknowledge that public interest standing can be conferred by exercise of
discretion.” But that is not what Defendants stated. The court took the
exception (the court has discretion to deny public interest standing), turned it
on its head, and determined it had discretion to grant public interest
standing in any case deemed necessary to provide an “effective remedy for
violation of an important public interest statute.”
      On appeal, seeking to uphold the ruling, Spotlight makes the same
mistake as did the trial court. Spotlight asserts, “Appellants admit a court
may confer public interest standing ‘if it finds that failing to do so would
result in the lack of an effective remedy for violation of an important public
interest statute.’ ” However, Defendants admitted no such thing. And even if
they had, that is not the law. (Save the Plastic Bag, supra, 52 Cal.4th at
p. 170, fn. 5; Desny v. Wilder (1956) 46 Cal.2d 715, 729 [reviewing court not
bound to accept concessions of parties as establishing the applicable law].)
      “Lack of standing is a fatal . . . defect that requires judgment against
the plaintiff.” (Scott v. Thompson (2010) 184 Cal.App.4th 1506, 1510.)

                                       15
Accordingly, to the extent the court entered judgment against Defendants on
counts 1 and 2 of the first cause of action, the judgment must be reversed

with directions to enter judgment in Defendants’ favor.5
           II. SECTION 30820 DOES NOT APPLY TO EX PARTE
              COMMUNICATION DISCLOSURE VIOLATIONS

      A. Introduction
      Count 3 of the Complaint alleges that each disclosure violation is
separately punishable (up to $30,000 per violation) under section 30820(a)(2).
Section 30805 provides, “Any person may maintain an action for the recovery
of civil penalties provided for in [s]ection 30820.” Thus, unlike counts 1 and
2, Spotlight has statutory standing to bring count 3.
      The viability of count 3 is significant, not only because Spotlight
unquestionably has standing to pursue it, but also because almost all of the
fines that the trial court imposed were on count 3. Specifically, 20 of
Mitchell’s 22 violations, 12 of McClure’s 14 violations, 13 of Vargas’s 25
violations, 7 of Howell’s 13 violations, and 43 of Kinsey’s 59 violations were
on count 3. Defendants contend, however, that as a matter of law section
30820(a)(2) does not apply to violations of the Act’s specific ex parte
disclosure statutes. As explained below, we agree.
      B. Section 30820, in General


5      This disposition makes it unnecessary to consider Defendants’
alternative argument that the court abused its discretion in determining that
public interest standing on counts 1 and 2 was necessary to afford an
effective remedy. Were we to consider the point, we note that any “aggrieved
person” has statutory standing under section 30328 to seek mandamus. Trial
exhibit 6, a minute order from the Orange County Superior Court in Friends
of the Canyon v. California Coastal Commission (Super. Ct. Orange County,
2015, No. 30-2015-00776088-CU-PT-CJC) is a case where an aggrieved
person sought and obtained that remedy.

                                       16
      The Act governs land use planning in the coastal zone to protect
natural and scenic resources. (Pacific Palisades Bowl Mobile Estates, LLC v.
City of Los Angeles (2012) 55 Cal.4th 783, 793.) To enforce its provisions,
section 30820, subdivision (a) provides that “[a]ny person who violates any
provision of this division [the Act] may be civilly liable” as provided in this
statute.
      Under subdivision (a)(1) of section 30820, any person who undertakes
development in violation of the Act or inconsistently with any previously
issued coastal development permit may be fined between $500 and $30,000:
           “(a) Any person who violates any provision of this division
           may be civilly liable in accordance with this subdivision as
           follows:

           “(1) Civil liability may be imposed by the superior court in
           accordance with this article on any person who performs or
           undertakes development that is in violation of this division
           or that is inconsistent with any coastal development permit
           previously issued by the commission, a local government
           that is implementing a certified local coastal program, or a
           port governing body that is implementing a certified port
           master plan, in an amount that shall not exceed thirty
           thousand dollars ($30,000) and shall not be less than five
           hundred dollars ($500).”

      Section 30820(a)(2) provides that up to $30,000 in fines may be imposed
for any violation of the Act other than that specified in paragraph (a)(1):
           “(2) Civil liability may be imposed for any violation of this
           division other than that specified in paragraph (1) in an
           amount that shall not exceed thirty thousand dollars
           ($30,000).”

      Subdivision (b) of section 30820 provides additional per-day penalties
between $1,000 and $15,000 for intentionally and knowingly performing or




                                         17
undertaking development in violation of the Act or inconsistent with any
previously issued coastal development permit.6
      C. The Issue Presented, Parties’ Contentions, and Trial Court’s Ruling
      The issue is one of statutory interpretation: Where a Commissioner
violates section 30324 (by not making a full and timely disclosure) and/or
section 30327 (by participating in a matter without first making full
disclosure), in addition to the $7,500 penalty that a court may impose for
each such violation, may the court also impose up to a $30,000 fine under
section 30820(a)(2)?
      Spotlight’s primary argument that section 30820(a)(2) applies to ex
parte communication disclosure violations is straightforward and logical:
      1. Section 30820(a)(2) provides that “civil liability may be imposed for
any violation of this division other than that specified in paragraph 1 . . . .”
      2. A Commissioner’s violation of section 30324 and/or section 30327 is
a “violation of this division other than that specified in paragraph 1.”




6      Subdivision (b) of section 30820 provides: “Any person who performs or
undertakes development that is in violation of this division or that is
inconsistent with any coastal development permit previously issued by the
commission, a local government that is implementing a certified local coastal
program, or a port governing body that is implementing a certified port
master plan, when the person intentionally and knowingly performs or
undertakes the development in violation of this division or inconsistent with
any previously issued coastal development permit, may, in addition to any
other penalties, be civilly liable in accordance with this subdivision. Civil
liability may be imposed by the superior court in accordance with this article
for a violation as specified in this subdivision in an amount which shall not be
less than one thousand dollars ($1,000), nor more than fifteen thousand
dollars ($15,000), per day for each day in which the violation persists.”

                                        18
      3. Therefore, each such violation is punishable under section
30820(a)(2).
      Furthermore, Spotlight asserts that the ex parte disclosure statutes
begin by stating, “In addition to any other applicable penalty . . . .” (§§ 30327,
subd. (b), 30824.) Spotlight contends this shows that the Legislature
intended all three penalty provisions apply to each violation.
      However, Defendants contend that the phrase “any violation of this
division other than that specified in paragraph 1” cannot be read in isolation.
In sections 30324 and 30327, the Legislature addressed a unique type of
Coastal Act violation—one that only a Commissioner can commit, and that
involves the decisionmaking process. Defendants contend that to interpret
“any violation” in section 30820(a)(2) literally ignores legislative intent to
create two “separate fine regimes: one for development-related violations,
and the other for ex parte [communication disclosure] violations.”
      In the trial court, Defendants asked the court to take judicial notice of
excerpts from section 30820’s legislative history that supports their
contentions. Defendants assert that properly construed, section 30820(a)(2)
concerns “other development-related violations that do not fall within
subdivision (a)(1).” These violations would include “the failure to comply
with the conditions of a coastal development permit, such as the requirement
to record an easement, to establish a shuttle program or to pay an in lieu fee
to mitigate transportation impacts.”
      The trial court agreed with Spotlight, finding that the phrase “any
violation” in section 30820(a)(2) was unambiguous, encompassed ex parte
disclosure violations, and because the statutory language was clear, it was
unnecessary to consider legislative history.




                                        19
      D. Statutory Interpretation and the Standard of Review
      “The proper interpretation of a statute is a question of law, which we
determine independently, or de novo. [Citation.] The fundamental purpose
of statutory interpretation is to ascertain the intent of the Legislature in
enacting the statute. [Citation.] We begin by considering the actual
language of the statute, giving its words their usual and ordinary meaning.
[Citation.] We construe the words of a statute as a whole and within the
overall statutory scheme to effectuate the intent of the Legislature.
[Citation.] If the words of the statute are unambiguous, the plain meaning of
the statute governs and there is no need for construction. [Citation.]
However, if the statutory language is ambiguous, we look to other indicia of
the intent of the Legislature. [Citation.] Those other indicia may include the
purpose of the statute, the evils to be remedied, the legislative history, public
policy, and the statutory scheme encompassing the statute.” (People v.
Jacobo (2019) 37 Cal.App.5th 32, 42.)
      E. Section 30820(a)(2) is Ambiguous with Respect to Whether it Applies
to Violation of Ex Parte Communication Disclosure Statutes
      A statute is ambiguous when it is susceptible to more than one
reasonable interpretation. (People v. Smith (2002) 95 Cal.App.4th 283, 298.)
Spotlight is correct that when read in isolation, section 30820(a)(2) is not
ambiguous. Subdivision (a) of the statute provides that “[a]ny person who
violates any provision of this division may be civilly liable in accordance with
this subdivision . . . .” “ ‘Any’ is a term of broad inclusion, meaning 'without
limit and no matter what kind.’ ” (Lopez v. Sony Electronics, Inc. (2018) 5
Cal.5th 627, 635.) Thus, by its plain terms, section 30820, subdivision (a)
applies to a violation of section 30324 and/or 30327 because each is a
“provision of this division.”



                                        20
      Moreover, subdivision (a)(1) of section 30820 addresses civil liability for
“any person who performs or undertakes development that is in violation of
this division . . . .” Subdivision (a)(2) of this statute provides that “[c]ivil
liability may be imposed for any violation of this division other than that
specified in paragraph (1) in an amount” not to exceed $30,000. (Italics
added.) These words, when read alone, unambiguously mean that a
Commissioner’s violation of section 30324 and/or 30327 is also punishable
under section 30820(a)(2).
      However, as this court stated in Klem v. Access Ins. Co. (2017) 17
Cal.App.5th 595, “ ‘language that appears clear and unambiguous on its face
may be shown to have a latent ambiguity when some extrinsic factor creates
a need for interpretation or a choice between two or more possible
meanings.’ ” (Id. at p. 620) For example, in Klem, an insurance company
determined that a vehicle was a total loss; however, the owner, who used the
vehicle to transport his severely ill wife to medical appointments, had the car
repaired. (Id. at p. 604.) Vehicle Code section 544, subdivision (a) defines
“total loss” as resulting when one of the identified persons “ ‘considers it
uneconomical to repair the vehicle and because of this, the vehicle is not
repaired by or for the person who owned the vehicle at the time of the
[accident].’ ” (Klem, at p. 620, italics added.) Because the owner in Klem
repaired the car, he claimed the insurer should not have declared it a total
loss. Under the plain meaning of the Vehicle Code, the owner was correct:
the car was not a total loss because it was “repaired by or for the person who
owned” it at the time of the accident. Nevertheless, we held that the statute
was ambiguous because it “contemplate[d] a person will consider a vehicle
uneconomical to repair, and ‘because of this,’ not repair it. It does not




                                         21
envision someone nevertheless will elect to repair the vehicle, and its
application in that scenario is ambiguous.” (Klem, at p. 620.)
      In Varshock v. California Department of Forestry and Fire Protection
(2011) 194 Cal.App.4th 635, this court applied a similar approach to a
statutory interpretation issue. In that case, property owners sought refuge
inside a fire truck as fire raged towards their property. (Id. at p. 639.)
Firefighters exited the truck to fight the fire, but returned as the fire
engulfed the property. With the firefighters and the property owners inside
the truck, the wind changed and the fire enveloped part of the truck. One of
the property owners died; the other survived but sustained serious injuries.
This court considered the interaction between government immunity “for any
injury caused in fighting fires” in Government Code section 850.4 and an
exception to that immunity in Vehicle Code section 17001 for injuries caused
by negligent operation of any motor vehicle by an employee of the public
entity acting within the scope of employment. (Varshock, at pp. 643-644.)
We noted that by its plain terms, “if the Vehicle Code exception applies, then
there is no government immunity even if the injury was ‘caused in fighting
fires.’ ” (Varshock, at p. 644, italics omitted.) Although stating, “[o]rdinarily,
that would be the end of the matter,” we determined there was a “latent
ambiguity” because “a literal interpretation of the statute would frustrate
rather than promote the purpose of the statute or would produce absurd
consequences the Legislature did not intend.” (Ibid.) We looked to the
relevant legislative history to “resolve the question of [the statutes’] intended
meaning . . . .” (Id. at p. 647.)
      Here, the trial court interpreted section 30820(a)(2) by looking at the
phrase “any violation” in section 30820 itself, stating:
         “What is before this court is a simple question: does ‘any
         violation of this division’ include violation of the ex parte

                                        22
         rules. The court answers this question in the affirmative
         based on a plain reading of the unambiguous word ‘any.’ ”
         (Italics omitted.)
      The court erred because although statutory interpretation begins with
the words in section 30820, it cannot end there. “[W]e do not consider the
statutory language ‘in isolation.’ ” (People v. Mendoza (2000) 23 Cal.4th 896,
907.) Rather, we must consider the statute’s language “ ‘in the context of the
statutory framework as a whole.’ ” (Id. at pp. 907-908.)
      With respect to disclosure of ex parte communications, the statutory
framework includes sections 30324, 30327, and 30824. These statutes
specifically address nondisclosure of ex parte communications. If section
30820(a)(2) addresses ex parte nondisclosure violations, it does so only
generally, as a subclass of all violations of the Act other than those
punishable under subdivision (a)(1) of section 30820.
      Particular provisions of law ordinarily prevail over more general
provisions. “ ‘ “It is well settled . . . that a general provision is controlled by
one that is special, the latter being treated as an exception to the former. A
specific provision relating to a particular subject will govern in respect to that
subject, as against a general provision, although the latter, standing alone,
would be broad enough to include the subject to which the more particular
provision relates.” ’ ” (Das v. Bank of America, N.A. (2010) 186 Cal.App.4th
727, 738.)
      Thus, although when read in isolation, the phrase “any violation” in
section 30820(a)(2) is unambiguous, the existence of sections 30324, 30327,
and 30824 at the very least reasonably indicates that the Legislature
intended to exclusively deal with that topic in those statutes, and not in the
more general section 30820(a)(2). At this point in the analysis, whether that
is ultimately the correct conclusion is unimportant. To consider extrinsic

                                         23
evidence of legislative intent, the alternative interpretation does not have to
be correct, but need only be reasonable. Accordingly, we next consider section

30820’s legislative history.7
      F. As Originally Enacted in 1976
      As originally enacted in 1976, section 30820 provided, “Any person who
violates any provision of this division shall be subject to a civil fine of not to
exceed ten thousand dollars ($10,000).” (Stats. 1976, ch. 1330, p. 6003.) In
1976, however, the Act did not contain any provision regarding disclosure of
ex parte communications.
      G. 1976 to 1993—No Prohibitions on Ex Parte Communications
      Until 1993, no statute required a Commissioner to publicly disclose an
ex parte communication, and there was no penalty for failing to do so. A
Department of Finance bill analysis in July 1992 explains:
         “At this time, a commissioner cannot be compelled to report
         an ex parte contact. . . . Currently, there is no penalty for
         failure to disclose, since no requirement exists.” (Dept. of
         Finance Bill Analysis, A.B. No. 3459 (1991-1992 Reg. Sess.)
         as amended July 1, 1992, p. 1.)

      In sum, from the Coastal Act’s inception in 1976 through 1992, a
Commissioner could engage in ex parte communications, there was no
reporting obligation, and section 30820 did not penalize nondisclosure of ex
parte communications.


7     We notified the parties that the court was considering taking judicial
notice of the legislative documents referred to in this part of the opinion, and
we provided the parties an opportunity to file letter briefs addressing the
propriety of taking judicial notice and the tenor of the matter to be noticed.
(Evid. Code, §§ 455, subd. (a); 459, subd. (c).) The parties agree that these
documents are properly subject to judicial notice. Accordingly, the court
takes judicial notice of the documents cited in the text above.

                                         24
      H. The 1992 Amendment to Section 30820
      In 1992, Senate Bill No. 1449 (Senate Bill 1449) repealed the existing
section 30820 and replaced it with a new version. The new section 30820
increased the maximum penalty from $10,000 to $30,000 and imposed a
minimum fine of $500. Senate Bill 1449 also changed some language in
section 30820. No longer did section 30820 provide a penalty for violating
“any provision of this division.” Rather, the 1992 version penalized
“performing or undertaking development” in violation of the Act or
inconsistent with any coastal development permit. As so amended, section
30820, subdivision (a) provided:
         “Any person who performs or undertakes development in
         violation of this division, or inconsistent with any coastal
         development permit . . . may be civilly liable . . . in an
         amount which shall not exceed thirty thousand dollars
         ($30,000) and shall not be less than five hundred dollars
         ($500).” (Stats. 1992, ch. 955, p. 4532.)
      Thus, after repeal and reenactment, section 30820 still did not apply to
a Commissioner’s nondisclosure of an ex parte communications.
      I. The 1992 Amendments Adding Ex Parte Disclosure Rules
      Also in 1992, Assembly Bill No. 3459 (Assembly Bill 3459) added a new
article to the Act—Article 2.5, entitled “Fairness and Due Process.” This is
when and where the Legislature enacted statutes requiring disclosure of ex
parte communications.
      A report prepared for Assembly Bill 3459 by the Senate Committee on
Natural Resources stated that in the 1980’s, the Attorney General’s office had
instructed Commissioners to cease ex parte communications because
undisclosed ex partes could result in a court invalidating an affected decision.
The report states, “In spite of this advice, there is clear evidence that some



                                       25
commissioners have engaged in ex parte communications.” (Sen. Com. on
Natural Resources and Wildlife, Assem. Bill 3459, June 23, 1992, p. 1.)
      Assembly Bill 3459 added section 30324, which requires a
commissioner to “fully disclose and make public the ex parte communication”
within the specified deadlines. (Stats. 1992, ch. 1114, p. 5139.) The same bill
also added section 30824, providing that “In addition to any other applicable
penalties, any commission member who knowingly violates section 30324 is
subject to a civil fine,” not to exceed $7,500. (Stats. 1992, ch. 1114, p. 5140.)
      Before continuing with the chronology, it is important to note that as
enacted, the phrase, “In addition to any other applicable penalties” in section
30824 cannot possibly refer to a civil penalty under section 30820. This is
because even as amended in 1992, section 30820 only penalized violations of
the Act in “perform[ing] or undertak[ing] development . . . .”
      Returning to the chronology, Assembly Bill 3459 also added section
30327, which prohibits a commissioner from attempting to influence a
decision about which he or she had an unreported ex parte communication.
(Stats. 1992, ch. 1114, p. 5139.) The penalty for violating this provision was
added as section 30328, which provides that if a violation “of this article”
occurs and a commission decision “may have been affected by the violation,”
an aggrieved person may seek a writ of mandate requiring the commission to
revoke its action and to rehear the matter. (Ibid.)
      Thus, with Assembly Bill 3459, the Legislature differentiated among
the following violations of the Act:
      (1) committed by persons developing without a permit, or in violation of
one issued—penalized under section 30820, subdivision (a) by a fine not less
than $500 nor more than $30,000;




                                        26
      (2) committed by Commissioners, in failing to timely disclose ex parte
communications (§ 30324)—penalized under section 30824 by a fine not to
exceed $7,500 plus attorneys’ fees;
      (3) committed by Commissioners, in participating in a decision about
which he or she had an undisclosed ex parte communication (§ 30327)—
penalized not by any fine; rather, an aggrieved person could seek a writ of
mandate to overturn the affected decision and obtain a rehearing. (§ 30328.)
      J. The 1993 Amendment Adding a Separate $7,500 Fine
      In 1993, the Legislature again amended the Act, this time to provide a
$7,500 penalty for a Commissioner’s participating in a decision about which
he or she had an undisclosed ex parte communication. In a new subdivision
(b) to section 30327, the Legislature provided:
         “(b) In addition to any other applicable penalty, including a
         civil fine imposed pursuant to section 30824 [failure to fully
         disclose ex parte within seven days], a commission member
         who knowingly violates this section shall be subject to a
         civil fine not to exceed . . . $7,500. Notwithstanding any
         law to the contrary, the court may award attorneys’ fees
         and costs to the prevailing party.” (Stats. 1993, ch. 798,
         p. 4360.)

      A Senate floor bill analysis explains, “This bill . . . [s]ubjects a
commissioner who does not properly report an ex parte communication and
participates in a commission decision to a fine of not more than $7,500.”
(Sen. Floor Analyses, 3d reading analysis of Assem. Bill No. 909, as amended
September 3, 1993, p. 2, ¶¶ 4-5.)
      K. The 1993 Amendment to Section 30820, adding Subdivision (a)(2)
      The same year (1993), the Legislature again amended the Act. Senate
Bill No. 608 (Senate Bill 608) added the language in section 30820(a)(2) that
is at issue here. As so amended, section 30820(a)(1) and (2) provide:


                                        27
         “(1) Civil liability may be imposed by the superior court in
         accordance with this article on any person who performs or
         undertakes development that is in violation of this division
         or that is inconsistent with any coastal development permit
         previously issued by the commission, a local government
         that is implementing a certified local coastal program, or a
         port governing body that is implementing a certified port
         master plan, in an amount that shall not exceed thirty
         thousand dollars ($30,000) and shall not be less than five
         hundred dollars ($500).

         “(2) Civil liability may be imposed for any violation of this
         division other than that specified in paragraph (1) in an
         amount that shall not exceed thirty thousand dollars
         ($30,000).” (Stats. 1993, ch. 1199, p. 6896.)

      In addition to adding subdivision (a)(2), the Legislature also enacted a
three-year statute of limitations (triggered by discovery) for bringing an
action to recover civil fines or penalties under section 30820. (§ 30805.5.)
      The Coastal Commission sponsored this bill because “illegal
development in the coastal zone is a chronic problem.” (Senate Natural
Resources and Wildlife, Bill Analysis of Sen. Bill 608, April 13, 1993, p. 3.)
The bill was introduced “to strengthen the Coastal Commission’s enforcement
program” because “[m]any violations have resulted in irreparable damage to
coastal resources, yet because of an inadequate enforcement system, little has
been done to deter future violations.” (Assembly Committee on Natural
Resources, Bill Analysis, June 28, 1993, p. 2.)
      L. Analysis
      As originally enacted in 1976, section 30820 did not penalize a
Commissioner’s failure to disclose an ex parte communication. It was not
until 1992 that the Legislature enacted statutes requiring such disclosure
and penalizing nondisclosure. Even in 1992, section 30820 did not apply to
penalize a Commissioner’s violation of the ex parte disclosure statutes. As

                                       28
amended in 1992, section 30820 applied only to one who “performs or
undertakes development in violation of this division, or inconsistent with any
coastal development permit . . . .” (Stats. 1992, ch. 955, p. 4532.) Violation of
ex parte disclosure statutes was punished separately, with fines up to $7,500
per violation, plus an aggrieved person could seek a writ of mandate to
overturn an affected decision. (§§ 30327, 30824, 30328.)
      Given this history, the issue here becomes whether the 1993
amendment to section 30820 in Senate Bill 608—which added subdivision
(a)(2)—was intended to change the law by subjecting Commissioners to an
additional $30,000 penalty for each ex parte disclosure violation.
      The available legislative history indicates that the Legislature did not
intend section 30820(a)(2) to apply to a Commissioner’s violation of ex parte
disclosure statutes. First and foremost, the Coastal Commission itself
sponsored Senate Bill 608. The stated purpose was to strengthen the
Commission’s coastal enforcement program, to protect and preserve coastal
resources. We find nothing in the legislative history to support a rather
remarkable contention that the Commission intended to impose an
additional up to $30,000 per disclosure violation upon its own Commissioners
to accomplish this purpose. Indeed, if the Legislature intended to increase a
Commissioner’s potential liability for each undisclosed ex parte
communication from a maximum of $15,000 (under a one-year statute of
limitations)8 to $45,000 (under a three-year statute of limitations, triggered
by discovery), one would reasonably expect something in the legislative
history to at least allude to such an intent, especially in a bill sponsored by
the Commission itself. After all, the consequences of imposing that extent of


8     Code of Civil Procedure section 340, subdivisions (a) and (b) provide a
one-year limitations period for a statutory penalty.
                                       29
liability on Coastal Commissioners—who serve as unpaid volunteers—could
be staggering. In this case, for example, by aggregating the potential
maximum penalties to include $30,000 under section 30820(a)(2), Spotlight
alleged that each Defendant was personally liable for millions of dollars in
civil fines, to say nothing of a potential million dollar attorneys’ fee award.
      As further evidence that the Legislature did not intend the phrase “any
violation of this division other than that specified in paragraph (1)” in section
30820(a)(2) to include ex parte disclosure violations, the Attorney General
points out that some violations of the Coastal Act are “not compatible with
enforcement through judicial imposition of fines.” For example, section
30335.1 requires Commission staff to assist applicants and other interested
persons:
           “The commission shall provide for appropriate employees
           on the staff of the commission to assist applicants and
           other interested parties in connection with matters which
           are before the commission for action. The assistance
           rendered by those employees shall be limited to matters of
           procedure and shall not extend to advice on substantive
           issues arising out of the provisions of this division . . . .”
      The Attorney General persuasively asserts, “The Legislature could not
have intended a fine of up to $30,000 if a staff member . . . fails to assist a
member of the public . . . .” Spotlight acknowledges this argument, but fails
to refute it, instead relying on the general rule that interprets a statute
according to plain meaning. We recognize, of course, that courts generally
strive to effectuate the plain meaning of statutes. However, “ ‘[o]ur primary
goal is to implement the legislative purpose, and, to do so, we may refuse to
enforce a literal interpretation of the enactment if that interpretation
produces an absurd result at odds with the legislative goal.’ ” (Lateef v. City
of Madera (2020) 45 Cal.App.5th 245, 253.)


                                         30
      In a related argument, the Attorney General asserts that parties
frequently challenge Commission decisions in court, and courts “sometimes
hold that the Commission did not comply with [the Act] in reaching [its]
decision.” For example, in City of Malibu v. California Coastal Com. (2012)
206 Cal.App.4th 549, the court found that the Commission acted “in excess of
its jurisdiction” under the Act when it approved certain amendments to a
city’s certified local coastal program. (Id. at p. 552.) In Security National
Guaranty, Inc. v. California Coastal Com. (2008) 159 Cal.App.4th 402, the
court held that under the Act, the Commission lacked power to declare
property an environmentally sensitive habitat area during an administrative
appeal from a local government’s grant of a coastal development permit. (Id.
at p. 407.)
      Interpreting “any violation of this division other than that specified in
paragraph (1)” in isolation and according to its plain meaning, section
30802(a)(2) would seemingly authorize imposing up to $30,000 in penalties
against Commissioners (“any person”) who rendered these decisions. Apart
from the dictionary definition of the word “any,” we discern nothing in the
text, context, or legislative history of section 30820(a)(2) to support such a
startling and unusual result.
      Although the word “any” in the phrase “any violation of this division
other than that specified in paragraph (1)” is on its face clear, courts have
declined to read “any” literally when doing so would conflict with the
Legislature’s intent. For example, in Absher v. AutoZone, Inc. (2008) 164
Cal.App.4th 332, the plaintiff contended that the statutory phrase “any credit
card transaction” included not only a purchase, but also a return and refund
on the credit card purchase transaction. (Id. at pp. 340-341.) The appellate
court stated that “[t]he meaning of a statute may not be determined from a


                                       31
single word or sentence; the words must be construed in context, and
provisions relating to the same subject matter must be harmonized to the
extent possible.” (Id. at p. 340.) The court held that the statutory term was
ambiguous when applied to return transactions. (Id. at p. 341.) “Literal
construction should not prevail if it is contrary to the legislative intent
apparent in the statute.” (Id. at p. 340.)
      Similarly, in Gordon H. Ball, Inc. v. State of California ex rel. Dept.
Public Works (1972) 26 Cal.App.3d 162, the court rejected a trial court’s
literal interpretation of the word “any” in a statute involving withholding
payment under a construction contract, determining, “The word ‘any’ is at
best ambiguous in this context.” (Id. at p. 170.) So too is the word “any” in
section 30820(a)(2) ambiguous with respect to ex parte disclosure violations
punishable elsewhere in the Act.
      Apart from the plain-language argument, perhaps Spotlight’s best
argument is that section 30824 (imposing up to $7,500 fine for nondisclosure)
and section 30327, subdivision (b) (imposing up to $7,500 for nondisclosure
plus participation) each begin by stating, “In addition to any other applicable
penalty . . . .” Spotlight contends this language shows the Legislature
intended all penalty provisions, including the one in section 30820(a)(2), to be
stacked together. The trial court also made the same point, stating that such
language “would be rendered a nullity if [D]efendants’ construction is
correct.”
      We disagree. The more reasonable interpretation is that the phrase “in
addition to any other penalty” exists to cross-reference the two types of
disclosure violations. For example, a Commissioner who violates the
disclosure rules and also participates in the Commission’s decision on the
measure involved is subject to a fine under section 30327, subdivision (b),


                                        32
plus an additional penalty for the nondisclosure itself under section 30824,
for a total exposure of up to $15,000. The “in addition to any other applicable
penalty” allows a court to apply both $7,500 penalties in such circumstances.
The language does not necessarily mean that the court may also impose up to
an additional $30,000 under section 30820(a)(2), and interpreting the “in
addition to any other applicable penalty” language in this manner does not
render it a “nullity.”
      Furthermore, the Legislative history supports this interpretation. As
noted ante, the phrase “in addition to any other applicable penalty” in section
30824 was added by Assembly Bill 3459 in 1992. But it was not until 1993
that the Legislature amended section 30820 to add the $30,000 penalty in
subdivision (a)(2) of that section. Thus, when enacted in 1992, the phrase “in
addition to any other applicable penalty” in section 30824 could not have
referred to section 30820(a)(2). Section 30820(a)(2) did not even exist until a
year later.
      Spotlight also asserts that if the Legislature intended section 30820 to
apply only to “development-related” violations, then subdivision (a)(2), which
pertains to any other violation of the Act, would have been “wholly
unnecessary.” We agree. Section 30820(a)(2) must apply to something, and
that something must be violations of the Coastal Act “other than that
specified in paragraph (1)” of section 30820.
      It is unnecessary for us in this case to decide what violations of the
Coastal Act, apart from development violations punishable under section
30820, subdivision (a)(1), are instead punishable under section 30820(a)(2),
and we express no opinion here on that issue. Rather, to decide this case, it
is only necessary to hold that section 30820(a)(2) does not apply to ex parte




                                       33
communication disclosure violations punishable under sections 30324, 30327,
and 30824.
      Accordingly, to the extent the judgment is based on violations of these
statutes under count 3 of the Complaint’s first cause of action, the judgment
must be reversed.9 Moreover, because the judgment is reversed, the
prevailing party attorneys’ fee and cost award also falls. (Gillan v. City of
San Marino (2007) 147 Cal.App.4th 1033, 1053 [“reversal of the judgment
necessarily compels the reversal of the award of fees as costs to the prevailing
party based on the judgment”].)




9     This disposition makes it unnecessary to consider Defendants’
remaining contentions that the trial court (1) should have deferred to the
Commission’s interpretation of section 30820, (2) erroneously imposed fines
where Defendants substantially complied with disclosure requirements;
(3) awarded fines based on an erroneous burden of proof; and (4) erred by not
making a prevailing party determination for each count as to each
Commissioner.
                                       34
                               DISPOSITION
      The judgment is reversed with directions to enter judgment for
Defendants and to conduct further proceedings consistent with this opinion,
including but not necessarily limited to a motion by Defendants for prevailing
party attorneys’ fees and costs under section 30327, subdivision (b) and
section 30824.



                                                               HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




IRION, J.




                                      35